Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to applicant’s reply filed 3/11/22. Claims 1-8 are pending.
Regarding the prior art rejections, applicant has argued the prior art of Baumer and Gaulke do not teach the claimed invention (p. 4-7, under “Rejections - 35 U.S.C. § 102”). Applicant’s arguments have been fully considered but they are not persuasive. 
Regarding Baumer, applicant argues:
FIGS. 1 and 3 of Baumer do not indicate that the pipe 37 is fixed to any portion of the main axle section 8 or the bracket 16. The specification of Baumer is silent regarding fixing the pipe 37 to any portion of the main axle section 8 or the bracket 16. 
Accordingly, Baumer does not disclose that the pipe 37 is fixed to the main axle section 8 or the bracket 16, as recited in Applicant's independent claim 1.

Examiner respectfully disagrees. First supply conduit 37 of Baumer is fixed to the cylinder 14 and the cylinder 14 is fixed to the axle frame, as shown in Figs. 1 and 3 for example. Therefore, contrary to applicant’s arguments, Baumer continues to teach the claimed invention where the first supply conduit is fixed to the axle frame. Applicant has the right to be their own lexicographer (MPEP 2111.01 IV). However in the instant application “fixed” has not been given any special definition. The prior art continues to meet the plain meaning of the claim terminology. Examiner also notes that Baumer’s arrangement is similar to applicant’s mounting arrangement where for example first pipe part 101 is fixed to the first reinforcing part 87d of the front axle frame 87 via a stay S1 via a U-shaped bolt (ex. specification - [050]); in both applicant’s arrangement and the prior art, intermediary parts ensure the supply conduit is fixed to the axle frame.
Regarding Gaulke, applicant argues:


Examiner respectfully disagrees. First supply conduit 86 or 88 of Gaulke is fixed to the cylinder 70 and the cylinder 70 is fixed to the axle frame, as shown in Figs. 2 and 3 for example. Therefore, contrary to applicant’s arguments, Gaulke continues to teach the claimed invention where the first supply conduit is fixed to the axle frame. Applicant has the right to be their own lexicographer (MPEP 2111.01 IV). However in the instant application “fixed” has not been given any special definition. The prior art continues to meet the plain meaning of the claim terminology. Examiner also notes that Gaulke’s arrangement is similar to applicant’s mounting arrangement where for example first pipe part 101 is fixed to the first reinforcing part 87d of the front axle frame 87 via a stay S1 via a U-shaped bolt (ex. specification - [050]); in both applicant’s arrangement and the prior art, intermediary parts ensure the supply conduit is fixed to the axle frame.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumer (US 2152021).
	Regarding Claim 1,
 	A work vehicle comprising: 

 	a cylinder (14, Figs. 1, 3, 4) coupled to the axle frame; and 
 	a first supply conduit (37, Figs. 1, 3) connected to the cylinder and configured to supply hydraulic fluid to the cylinder, 
 	the first supply conduit being fixed to the axle frame (Figs. 1, 3).  
 	Regarding Claim 2,
 	The work vehicle according to claim 1, 
 	wherein the axle frame has a front beam (8; alternatively unlabeled part secured by bolts 17 on left of Fig. 3) and a rear beam (16) disposed behind the front beam (Figs. 1, 3) and in front of the cylinder (Figs. 1, 3), and 
 	the rear beam has an insertion hole (Figs. 1, 3) through which the first supply conduit is inserted (see 37 in Fig. 3).  
 	Regarding Claim 4,
 	The work according to claim 2, wherein 
 	the axle frame has a reinforcing part (ex. 17) connected to the front beam and the rear beam, and 
 	the first supply conduit is fixed to the reinforcing part (Figs. 1, 3).  
 	Regarding Claim 5,
 	The work vehicle according to claim 2, wherein
 	the first supply conduit is positioned above a lower end part of the front beam (Figs. 1, 3).  
 	Regarding Claim 6,
 	The work vehicle according to claim 2, wherein
 	the first supply conduit is positioned behind the front beam (Figs. 1, 3).  


 	Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaulke (US 3480100).
 	Regarding Claim 1,
 	A work vehicle comprising: 
 	an axle frame (with 22, with 24, 28, Figs. 2, 3; ex. Col. 3, lines 32-43) extending in a left-right direction; 
 	a cylinder (70, Figs. 2, 3, ex. Col. 4, lines 10-37) coupled to the axle frame; and 
 	a first supply conduit (86 or 88) connected to the cylinder and configured to supply hydraulic fluid to the cylinder, 
 	the first supply conduit being fixed to the axle frame (Fig. 2).  
 	Regarding Claim 2,
 	The work vehicle according to claim 1, 
 	wherein the axle frame has a front beam (ex. 26) and a rear beam (28) disposed behind the front beam and in front of the cylinder, and 
 	the rear beam has an insertion hole (Fig. 2) through which the first supply conduit is inserted.  
 	Regarding Claim 4,
 	The work according to claim 2, wherein 
 	the axle frame has a reinforcing part (ex. 24) connected to the front beam and the rear beam, and 
 	the first supply conduit is fixed to the reinforcing part (Fig. 2).  
 	Regarding Claim 5,
 	The work vehicle according to claim 2, wherein

 	Regarding Claim 6,
 	The work vehicle according to claim 2, wherein
 	the first supply conduit is positioned behind the front beam (Figs. 2, 3).  

Allowable Subject Matter
Claims 3, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745